Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1A-1B and 5A-9) in the reply filed on 8/8/2022 is acknowledged.  The traversal is on the ground(s) that Species 1-6 could be examined together without imposing an undue burden as they are variants of each other with tabs simply located in differing positions and configurations. Applicant’s argument is found persuasive. All the species set forth in the Restriction Requirement of 6/10/2022 will be examined together.

Specification
The abstract of the disclosure is objected to because the term “comprises” should not be used in the abstract. Examiner suggests replacing "comprises" with "includes".  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 11, it appears “the at least one second panels” should be “the at least one second panel”.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rendered indefinite since it is unclear if the plurality of decoy tabs are different from the at least one decoy tab defined in claim 5 or the at least one decoy tab is included in the plurality of decoy tabs. Examiner suggests amending claim 5 to read “The package of claim 5, wherein the at least one decoy tab comprises a plurality of decoy tabs”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 4,260,061).
Regarding claim 1, Jacobs discloses a child resistant (the package is considered child resistant since a degree of dexterity is necessary to pull open the package, which a young child may not have) laminate package (bag 1) comprising a first panel (at 45 in Fig. 5) and at least one second panel (panel 7 in Fig. 5 or panel 9 in Fig. 2) joined to the first panel, wherein the at least one second panel is disposed in a plane which is different from the plane of the first panel, and wherein the first and at least one second panel comprise: an inner film layer (3); an outer film layer (5); an adhesive layer (at 49/51) disposed between the inner film layer and the outer film layer; wherein the outer film layer has a line of weakness at (39) to form at least one peelable flap portion (at 43 in Fig. 7) comprising at least one tab (at 37) which is continuous with the peelable flap portion, wherein the at least one tab is disposed at least partially on one of the at least one second panel (as shown in Fig. 5); wherein the inner film layer has a line of weakness (at 47) to form at least one access point (at 59 in Fig. 7) into the package, wherein the at least one access point is disposed at least partially within the location of the peelable flap portion; and wherein the access point is disposed at least partially in the first panel (as shown in Fig. 7). Jacobs discloses the claimed invention except for the express disclosure that the lines of weakness are scored. However, Official Notice is taken, that it is old and conventional to form lines of weakness by scoring. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the lines of weakness of Jacobs from scoring in order to allow for easy tearing.
Regarding claim 2, Jacobs discloses the adhesive layer at least partially comprises pressure sensitive adhesive (See column 4, lines 50-56).
Regarding claim 3, Jacobs discloses the peelable flap portion is resealable to the inner film layer via the pressure sensitive adhesive layer (See column 4, lines 50-56).
Regarding claim 4, Jacobs discloses the pressure sensitive adhesive layer is disposed on the lower surface of the outer film layer (See Fig. 6).
Regarding claim 14, Jacobs discloses the score in the inner film layer is formed inwardly of the score in the outer film layer (See Fig. 4).
Regarding claim 15, Jacobs discloses at least part of the at least one tab is not adhered to the inner layer.
Regarding claim 16, Jacobs discloses at least two second panels (panel 7 in Fig. 5 and panel 9 in Fig. 2), wherein the perimeter of the peelable flap portion comprises a connecting portion (at 35 in Fig. 5) and two leg portions (at 39 in Fig. 5) and wherein each of the leg portions is disposed at least partially on a different second panel of the package (See Fig. 5).
Regarding claim 17, Jacobs discloses the connecting portion of the peelable flap portion perimeter comprises a recessed portion (portion a 35 in Fig. 5 that is recessed relative to 37) which extends toward a hinge line disposed between the free ends of the leg portions.
Regarding claim 18, Jacobs discloses the perimeter of the peelable flap portion comprises a connecting portion (at 35 in Fig. 5) and two leg portions (at 39 in Fig. 5) and wherein the leg portions comprise at least one interrupted area (the area of the perforations in the line of weakening/scoring is considered an interrupted area).
Regarding claim 19, Jacobs discloses at least two second panels (panel 7 in Fig. 5 and panel 9 in Fig. 2), wherein the at least two second panels are disposed on opposite sides of the first panel.
Regarding claim 20, Jacobs discloses the claimed invention except for the peelable flap portion having a plurality of tabs. However, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peelable flap portion with a plurality of tabs in order to allow for convenient grasping. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,021,305. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 5, Patent ‘305 (claim 1) discloses the claimed subject matter.
Regarding claim 2, Patent ‘305 (claim 2) discloses the claimed subject matter.
Regarding claim 3, Patent ‘305 (claim 3) discloses the claimed subject matter.
Regarding claim 4, Patent ‘305 (claim 4) discloses the claimed subject matter.
Regarding claim 6, Patent ‘305 (claim 5) discloses the claimed subject matter.
Regarding claim 7, Patent ‘305 (claim 6) discloses the claimed subject matter.
Regarding claim 8, Patent ‘305 (claim 7) discloses the claimed subject matter.
Regarding claim 9, Patent ‘305 (claim 8) discloses the claimed subject matter.
Regarding claim 10, Patent ‘305 (claim 9) discloses the claimed subject matter.
Regarding claim 11, Patent ‘305 (claim 10) discloses the claimed subject matter.
Regarding claim 12, Patent ‘305 (claim 1) discloses the claimed subject matter except for the at least one decoy tab having a plurality of decoy tabs. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Patent ‘305 (claim 1) discloses the claimed subject matter.
Regarding claim 14, Patent ‘305 (claim 11) discloses the claimed subject matter.
Regarding claim 15, Patent ‘305 (claim 12) discloses the claimed subject matter.
Regarding claim 16, Patent ‘305 (claims 1 and 13) discloses the claimed subject matter.
Regarding claim 17, Patent ‘305 (claim 14) discloses the claimed subject matter.
Regarding claim 18, Patent ‘305 (claim 15) discloses the claimed subject matter.
Regarding claim 19, Patent ‘305 (claims 1 and 16) discloses the claimed subject matter.
Regarding claim 20, Patent ‘305 (claim 1) discloses the claimed subject matter except for the at least one tab having a plurality of tabs. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, AND upon filing of proper terminal disclaimer to overcome the double patenting rejection above.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, AND upon filing of proper terminal disclaimer to overcome the double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735